68 F.3d 474
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry L. HENCE, Jr., Plaintiff-Appellant,v.Frank V. BEDNARD, et al.;  Rita Johnson, et al., Defendants-Appellees.
No. 94-2345.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1995.

Before:  LIVELY, RYAN and SILER, Circuit Judges.

ORDER

1
Henry L. Hence, Jr., pro se, appeals a district court judgment dismissing this civil rights case as frivolous under 28 U.S.C. Sec. 1915(d).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hence based this suit, filed under 42 U.S.C. Sec. 1983, on several occurrences over the last five years during his incarceration within the Michigan Department of Corrections (MDOC).  Hence accused certain prison guards and officials of retaliatory conduct, of subjecting him to cruel and unusual punishment, of refusing to attend to certain of his medical problems, and of denying him access to the courts.  Hence claimed violations of his First, Fourth, Sixth, Eighth and Fourteenth Amendment rights and he sought declaratory and injunctive relief, as well as compensatory and punitive damages.


3
This court reviews a district court's dismissal under Sec. 1915(d) for an abuse of discretion.  Denton v. Hernandez, 504 U.S. 25, 33 (1992);  Gibson v. R.G. Smith Co., 915 F.2d 260, 261 (6th Cir.1990).


4
Upon consideration of the record and exhaustive briefs filed herein, we conclude that the district court did not abuse its discretion in dismissing the complaint under Sec. 1915(d).  Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.